Citation Nr: 0420479	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
myocardial infarction.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  He was on active duty for training with the 
New York Air National Guard from June 8, 1985, to June 22, 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for heart disease, to include the 
residuals of a myocardial infarction.  The veteran testified 
before the undersigned at a hearing held in Washington, DC in 
December 2002.  In May 2004 the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for heart disease, to include 
the residuals of a myocardial infarction.

The issue of entitlement to service connection for the 
residuals of a myocardial infarction is addressed in the 
instant action.  The issue of entitlement to service 
connection for heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran first experienced a myocardial infarction during 
a period of active duty for training from June 8, 1985 to 
June 22, 1985.


CONCLUSION OF LAW

Residuals of a myocardial infarction were incurred during a 
period of active duty for training from June 8, 1985, to June 
22, 1985.  38 U.S.C.A. §§ 101(2), 101(24), 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2003). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, expanded VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

In light of the favorable disposition of the issue of service 
connection for residuals of a myocardial infarction, further 
discussion of whether VA fulfilled its duties under the VCAA 
is not warranted. 

Factual background

Service medical records for the veteran's period of active 
duty are entirely negative for any complaints, finding or 
diagnosis of myocardial infarction.  

On a periodic physical examination for the Air National Guard 
in December 1984, an electrocardiogram (EKG) was read as 
abnormal because of an abnormal left axis deviation.  The 
examiner, who conducted the physical examination, reported 
that the EKG findings were within normal limits.  

The service medical records for the veteran's various periods 
of active duty for training and inactive duty training in the 
Air National Guard are otherwise silent for any evidence of 
myocardial infarction until June 1985.

On June 16, 1985, while on a period of active duty for 
training, the veteran was hospitalized overnight for 
substernal chest pain, radiating down the left arm, following 
a day of heavy physical labor.  Thereafter he experienced 
recurrent chest pain and he was referred to a cardiologist on 
June 20, 1985.  Then an EKG was abnormal and the veteran was 
hospitalized for diagnostic testing.  The admitting 


diagnosis was an interior wall myocardial infarction.  
Cardiac catheterization and angiography revealed multi-vessel 
coronary artery disease (CAD).  The veteran was discharged 
with a diagnosis of unstable angina.  .

In an October 1987 statement, the veteran's unit commander 
reported that the veteran was serving on a period of active 
duty for training when he complained of chest pain after a 
period of strenuous activity.

In a December 1987 statement, J.F., M.D., stated that he had 
not treated the veteran prior to June 1985 for chest pain. 

In a March 1992 statement, M.K., M.D., stated that the 
veteran first presented with chest pains in June 1985 while 
serving in the Air National Guard.  

At an August 2000 hearing before a decision review officer 
and at his December 2002 hearing before the undersigned, the 
veteran testified that his heart attack was precipitated by 
the heavy exertion he was performing as part of his military 
duties, and he testified as to the chronology of his 
treatment in June 1985, as well as his treatment since 1985.

In a March 2001 statement, a VA physician concluded that the 
veteran's strenuous activity in June 1985 caused his 
myocardial infarction. 

In March 2004, the Board forwarded the veteran's case to a VA 
Medical Center for a cardiologist to provide a medical 
advisory opinion on the following question:  Did multi-vessel 
coronary artery disease shown by cardiac catheterization in 
June 1985 pre-exist the acute myocardial infarction in June 
1985?

In April 2004, a VA physician and Director of the Cardiac 
Catheterization Laboratory responded and concluded that the 
multi-vessel coronary artery disease did pre-exist the acute 
myocardial infarction, at least in part.  He suggested that 
it would not be unusual for a person to have a normal cardiac 
workup and then experience a myocardial infarction.  The 
physician indicated that while severe CAD causes angina, 
recent research has shown that it is usually the moderate 
stenosis that accounts for myocardial infarctions.  He 
concluded that it was possible that the veteran had some 
degree of CAD, and that the stress associated with the work 
he was performing in June 1985 precipitated plaque rupture 
and subsequent occlusion of an artery.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6.

The record does not show, and the veteran does not contend, 
that the veteran's myocardial infarction is related in any 
way to his period of active duty from 1955 to 1959.  The 
service medical records for the veteran's periods of active 
duty for training and inactive duty training are silent for 
any reference to a myocardial infarction until June 1985. 

Service medical records for June 1985 show that during a 
period of active duty for training, the veteran experienced 
symptoms attributed to a myocardial infarction.  The 
veteran's commanding officer confirmed that the veteran was 
performing strenuous activity when the symptoms began.  In 
March 2001, a VA physician essentially concluded that that 
the strenuous activity performed by the veteran during his 
June 1985 period of active duty for training led to the 
myocardial infarction.  The April 2004 medical opinion noted 
that it was possible that the stress associated with the work 
the veteran was performing in June 1985 precipitated the 
occlusion of an artery, leading to the myocardial infarction.

In short, the record reflects that the veteran first 
experienced a myocardial infarction while serving during a 
period of active duty for training, and that VA physicians 
have linked the strenuous activity performed by the veteran 
during that June 1985 period to the occurrence of the 
myocardial infarction.  In light of the above, the Board 
finds that the evidence supports the claim of service 
connection for residuals of a myocardial infarction.  
Accordingly, service connection is in order for the residuals 
of a myocardial infarction.


ORDER

Service connection for the residuals of a myocardial 
infarction is granted.


REMAND

With respect to the issue of whether service connection is 
warranted for the underlying heart disease, the Board finds 
that further procedural and evidentiary development is 
required prior to adjudication of the claim.  

In this regard the Board notes that the VA physician who 
provided the April 2004 opinion requested by the Board also 
addressed the onset of the veteran's underlying CAD as well 
as the relationship between the CAD evidenced in 1985 and the 
current CAD experienced by the veteran.  The RO has not had 
the opportunity to consider the April 2004 opinion in the 
first instance, and the veteran has not waived any right to 
have the RO initially consider the referenced opinion.  The 
Board will accordingly remand the remaining issue on appeal 
for the purpose of allowing the RO to initially consider the 
evidence added to the record since the last supplemental 
statement of the case issued in May 2001.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Under VCAA's duty to notify, notify 
the veteran of the evidence, not already 
of record, needed to substantiate his 
claim, namely, evidence of coronary artery 
disease that had onset during service or 
was aggravated by service or a service-
connected disability, and medical evidence 
of a relationship between current coronary 
artery disease and a disease or event of 
service origin or aggravation by a 
service-connected disability. 

Inform the veteran that VA will 
obtain VA records and records of the 
Social Security Administration, he 
identifies.  And he should submit 
private medical records, employment 
records or other records not in the 
custody of a Federal agency, or 
authorize VA to obtain the records on 
his behalf.

2. Ask the veteran to provide any evidence 
in his possession, not previously 
submitted, that pertains to the claim. 

3.  After the requested development has 
been completed, the RO should adjudicate 
the claim.  If the evidence of record does 
not contain sufficient medical evidence to 
decide the claim, obtain a VA examination 
or medical opinion.  Thereafter, if the 
benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



